DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
  

Claim Rejections - 35 USC § 101
Claims 18-20, 28-37, 41-43, 45-46 and 48-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 18-20, 28-37, 41-43, 45-46 and 48-51 are directed to an abstract idea or ideas in the form of mental processes, in terms of a process that can be performed in the human mind or by a human using pen and paper.
In regard to Claims 18 and 28, they are directed to a process that could be performed mentally by a human being in terms of mentally performing a method
[…] for providing…comprising:
[…] sens[ing] a flow of air…to the victim;
[…] sens[ing] movement…the rescuer;
[…]
identify…chest compressions;
gather data […];
determine…defibrillation;
determine…patient care;
calculate…parameter;
update…the victim;
calculate…parameter;
generate…ventilation parameter; and
	communicate the CPR performance metric […]
	[…]

adjust…range.
In regard to the dependent claims, they largely claim further aspects of the calculation of the metric and/or the visual display of the metric and do not thereby change the abstract nature of what is being claimed as these are further steps that could be performed mentally by a human being.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., a ventilation bag with an airflow sensor, a computing device, neural network, display, processor, various sensors, defibrillator, a GPS unit and/or a "device" are claimed, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that are sufficient to either alone or in ordered combination amount to significantly more than the judicial exception.  A ventilation bag with an airflow sensor, computing device, neural network, display, processor, various sensors, defibrillator, a GPS unit and/or a "device" are claimed these are all generic, well-known and conventional general computing and sensing devices.  As evidence that these devices are generic, well-known and conventional Applicant's specification discloses these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1A.  See also, e.g., paragraphs 37-38 in regard to the airflow sensor and ventilation bag.  Also, specifically Applicant disclosed that the chest compression sensor was well known such as the Zoll D-Padz, the computing device is a generic tablet, and also ZOLL M Series includes a GPS.  As further evidence that a combination of such elements would be generic, well-known and conventional see, e.g., PGPUB US 20130023781 A1 by Freeman et al at, e.g., paragraphs 130 and 131 in regard to Phillips products that were well known at the time of invention combining various sensors, defibs, and computers for data display.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, 28, 33-37, 41-43, 45-46, and 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20100211127 A1 by Eerden (“Eerden”), in view of PGPUB US 20060173501 A1 by Stickney et al (“Stickney”), further in view of PGPUB US 20090170715 A1 by Glinsky (“Glinsky”), PGPUB US 20080236585 A1 by Parker et al (“Parker”), further in view of PGPUB US 20060058848 A1 by Piraino et al (“Piraino”).
In regard to Claims 18, 28, and 42 Eerden teaches a system for providing a visual summary for CPR performance during a rescue attempt comprising 
[…] at least one […] sensor…victim;
at least one chest compression sensor …by a rescuer; 
(see, e.g., Figure 1, selection 14 and paragraph 20 in regard to “at least one chest compression sensor”; see, e.g., Figure 1, selection 16, in regard to “a computing device”; see, e.g., paragraph 11 in regard to “output signal" (“data one or more parameters associated with chest wall motion”); see, e.g., Figure 1, selection 12 in regard to “housing"; see, e.g., paragraph 23 in regard “sensing…data associated with ventilations”);

(see, e.g., Figure 6);
identify…chest compressions;
gather data […] from the at least one chest compression sensor;
(see, e.g., paragraphs 11 and 23 and Figure 2 in regard to “segments the output into individual compression cycles”);
determine a chest compression parameter…by the rescuer […];	(see, e.g., paragraphs 24-27);
determine a […] parameter…rescuer […] wherein the target value for the […] parameter is based on a predetermined standard protocol for patient care;
(see, e.g., paragraph 24-27; in regard to “predetermined standard protocol” see, e.g., paragraph 24 in regard to comparing to a criteria (“target value”); see, e.g., abstract in regard to the criteria being determined based on “guidelines for effective CPR” (“based on a predetermined standard protocol or patient care”));
calculate a chest compression metric…parameter;
(see, e.g., paragraphs 24-27 in regard to generating CPR performance metrics by comparing measured data for various parameters to a respective criteria ("target value") and then expressing those metrics as percentages that satisfy those criteria);
update the target value for the […] parameter according to an updated protocol for patient care […];
(see, e.g., paragraph 24 in regard to “most current knowledge and practices” (“updated protocol for patient care”));

(see, e.g., paragraphs 24-27 in regard to generating CPR performance metrics by comparing measured data for various parameters to a respective criteria ("target value") and then expressing those metrics as percentages that satisfy those criteria);
generate a CPR performance metric comprising a score that indicates a quality level of CPR, where the score is based on the chest compression metric […]
	(see, e.g., paragraph 28 in regard to color coding based on satisfactory/unsatisfactory performance);
display …by the rescuer;
 (see, e.g., Figures 3-5 regarding “visual summary”; and see, e.g., paragraph 9 and claim 1 in regard to providing the feedback during the performance of the CPR);
adjust…desired range;
(see, e.g., paragraph 28 in regard to the color of the outputs changing based on whether or not the user’s performance was adequate/inadequate (inside/outside “a desired range”);

Furthermore, while Eerden teaches generating various parameters regarding CPR performance it may not specifically teach
the chest compression parameters comprising at least one of average compression depth…;
determining a ventilation parameter comprising…a rate of ventilation;
However, in an analogous reference, Stickney teaches this functionality (See, e.g., paragraph 45 in regard to data having been sampled regarding various parameters, including, e.g., average compression rate and ventilation rate.  See, e.g., Figure 4, selection 304 and paragraph 50 in regard to “over at least one entire time interval.”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Stickney to the method otherwise taught by Eerden, in order to add additional metrics that characterize the CPR performance.

Furthermore, while the otherwise cited prior art may fail to teach generating a score by combining multiple parameters that are indicative of factors that predict patient survival and weighting each parameter based on a correlation between the respective parameter and the survival rate of an individual based upon information as to how each factor correlated with the survival rate of the individual
However, in an analogous reference concerning generic a metric of clinical patient care performance, Glinsky teaches these limitations in regard to generating such a score (see, e.g., paragraph 202 in regard to weighted survival predictor score algorithm).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have added the functionality taught by Glinsky to the method otherwise taught by Eerden and Stickney, by adding a single numerical output as taught by Glinsky corresponding to the graphical metrics otherwise taught by Eerden, the numerical output which mathematically weights and combines the various CPR measures (taught by the combination of Eerden and Stickney) into a single number and weighted based on how predictive they each were of patient survival (as taught by Glinsky), as based on historical data, in order to better provide feedback to the CPR provider.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach the claimed ventilation bag with airway sensor that transmits data, however, in an analogous reference, Parker teaches this functionality (see, e.g., Figure 1 and paragraph 29);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the ventilation bag with airway sensor as taught by Parker to the method otherwise taught by the otherwise cited prior art, in order to more precisely measure ventilation and thereby provide better feedback to the rescuer.

Furthermore, while Eerden teaches a defibrillator (see, e.g. Figure 6) as well as it teaches the results of the analysis being sent wirelessly to another device (see, e.g., paragraph 25), however, to the extent that Eerden may not also teach that this other device is a portable computing device, Stickney teaches a mobile device being in communication with a defibrillator (see, e.g., paragraph 39)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Stickney to the system taught by the otherwise cited prior art in order to allow more flexibility as far as the device that could be used to review the output data.


Furthermore, while Eerden teaches CPR protocol that can be updated it may not teach the remaining limitations in that regard, however, in an analogous reference Piraino teaches updating the ventilation parameter for a CPR protocol based on whether the patient is an adult, child, or infant (“physical characteristics of the victim”).  See, e.g., paragraph 87.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Piraino to the system taught by the otherwise cited prior art in order to better instruct the user on the correct CPR technique.

In regard to Claim 19, while Glinsky teaches 
wherein the weighting factor each of the parameters comprises a weighting factor 
(see rejection of Claim 18)
it may not also specifically teach
weights determined using a neural network;
the Examiner takes OFFICIAL NOTICE that applying such a statistical technique in order to summarize medical data was old and well-known at the time of Applicant’s invention.  Such functionality allows for a metric to be developed that better reflects to what degree the rescuer is/is not being successful.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to provide a metric that better reflects to what degree the rescuer is/is not being successful in his/her efforts.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

In regard to Claim 20, while Glinsky teaches 
wherein the weighting factor each of the parameters comprises a weighting factor 
(see rejection of Claim 18)
it may not also teach
weights determined using a linear regression technique;
the Examiner takes OFFICIAL NOTICE that applying such a statistical technique in order to summarize medical data was old and well-known at the time of Applicant’s invention.  Such functionality allows for a metric to be developed that better reflects to what degree the rescuer is/is not being successful.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to provide a metric that better reflects to what degree the rescuer is/is not being successful in his/her efforts.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In regard to Claims 33-37, see rejection of Claim 18.

In regard to Claim 41, and 43 Eerden teaches such a defibrillator (see, e.g. Figure 6) as well as it teaches the results of the analysis being sent wirelessly to another device (see, e.g., paragraph 25), however, to the extent that Eerden may not also teach that this other device is a mobile device, Stickney teaches a mobile device being in communication with a defibrillator (see, e.g., paragraph 39)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Stickney to the system taught by the otherwise cited prior art in order to allow more flexibility as far as the device that could be used to review the output data.
In regard to Claim 45, see Eerden at paragraph 24 in regard to criteria (“predetermined standard protocol”).
In regard to Claim 46, see Eerden at paragraph 24 in regard to changing the criteria (“configured to update”).
In regard to Claim 48, Eerden 
In regard to Claim 49, Stickney teaches this feature.  See rejection of Claim 38.
In regard to Claims 50-51, Eerden teaches this feature at, e.g., paragraph 33.


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eerden, in view of Stickney, further in view of Glinsky, further in view of Parker, further in view of Piraino, further in view of US PGPUB 2008/0278311 by Grange (“Grange”).
In regard to Claim 29, while Eerden may fail to specifically teach employing a GPS in order to determine location and/or movement of a victim however Grange teaches that feature (see, e.g., paragraph 74).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically it would have been obvious to have added a GPS as taught by Grange to the device otherwise taught by the otherwise cited prior art, in order to sense the victim’s location so as to send help to that location.

Response to Arguments
	Applicant’s Remarks dated 12/14/20 are almost entirely identical to its earlier Remarks dated 6/29/20.  Those latter Remarks were responded to in the Office action dated 7/13/20 and those responses are, hereby, incorporated by reference herein.
	In terms of new arguments made in its latest Remarks, Applicant argues on page 15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    326
    694
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant fails to cite any legal authority for the proposition that by claiming a “particular machine” it has thereby claimed a “practical application”.  Furthermore, merely claiming generic sensors for the extra-solution purpose of data gathering and generic computing devices to embody Applicant’s otherwise abstract idea does not render patent eligible subject matter. See, e.g., the CAFC’s decision in University of Florida Research in this regard.  To the extent that Applicant is also claiming a “ventilation bag” and a “portable defibrillator” these are not “particular machines” for purposes of the 101 analysis.  Both are claimed with generality; both are not employed to implement the steps of the claimed process other Mayo test.  For example, the CAFC has held that neither the document scanner claimed in Content Extraction, the garage door opener mechanism claimed in Chamberlain Group, the guitar input device claimed in Ubisoft Entertainment (non-precedential), nor the fish hook claimed in In re Rudy to be significantly more than the abstract ideas claimed in each of these instances, respectively.  In short, Applicant’s claimed invention results in no improvement to the claimed “ventilation bag” nor the claimed “defibrillator” and they do not, thereby, qualify as particular machines for purposes of the 101 analysis.



    PNG
    media_image2.png
    165
    702
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because the alleged technological improvement in the form of an “improved visual summary for CPR performance” is not an improvement to any of the technologies that Applicant has claimed.  Applicant’s claimed “improved visual summary”, in other words, does not result in the claimed processor in the defibrillator or the portable computing device being able to, e.g., run faster, use less power, and/or be manufactured more inexpensively.  Applicant’s claimed “improved visual summary” also does not result in the claimed sensors being able to, e.g., produce more precise results, render those results faster use less power, and/or be manufactured more inexpensively.  Applicant’s claimed “improved visual summary” is also not a generally applicable improvement to displaying a range of data, such as in Core Wireless.  Instead, Applicant’s claimed “improved visual summary” is only an improvement to the extent that a CPR rescuer who has read the summary may be able to perform CPR better as a result.  Such an improvement, however, is not technological because the claimed abstract idea that renders the visual summary could be performed by a human being alone (and without Applicant’s claimed technologies) observing the CPR rescuer, mentally performing the claimed abstract idea, and providing the claimed summary either orally and/or in writing.  



    PNG
    media_image3.png
    260
    687
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because the holding of the CAFC in University of Florida Research was that because the claimed subject matter was directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” the claimed invention was not patent eligible.  Slip. op. at page 8, internal citation omitted.  Likewise, Applicant claims collecting various sensor data, analyzing that data to generate certain metrics, and then displaying those metrics.  The CAFC in University of Florida Research also opined that to the extent the claimed invention :can “result in life altering consequences,” ’251 patent at 1:54−56, is laudable, but it
does not render it any less abstract.”  Id.  Likewise in the instant Application, it is undisputed that if the CPR trainee follows the claimed CPR metric that would likely result in the improved provision of CPR, which is laudable, but does not render the claimed invention any less abstract.  Also, the Applicant is mistaken and the CAFC in University of Florida Research invalidated all of the claims of the ‘251 patent, which included apparatus claims numbered 6-18.  The claim that was the subject of the decision was merely chosen as being representative.



    PNG
    media_image4.png
    53
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    420
    684
    media_image5.png
    Greyscale

Applicant’s arguments regarding CardioNet are addressed in the responses that were incorporated by reference supra.  Applicant’s other arguments are not persuasive because Applicant cites no legal authority for the evidently alleged proposition that by merely claiming an invention with specificity that thereby patent eligible subject matter is claimed.  Certainly that was not the CAFC’s holding in Core Wireless, which had to do with improving small cellphone in terms of their ability to display of a variety of information.  Applicant claimed invention is not analogous to that of Core Wireless for reasons including Applicant merely claims the display of exactly one piece of information, in terms of the claimed “CPR performance metric”.  What is more, any number of patents that claimed subject matter with specificity have now been Mayo test post-Alice.  See, e.g., the eleven-step method claim that the CAFC invalidated in Ultramercial.


Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715